     Case 2:18-cv-02006-RCJ-VCF Document 54 Filed 08/20/21 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF NEVADA
                                           **
10
11    TONY LAMA,
                                                      Case No.: 2:18-cv-02006-RCJ-VCF
12                      Plaintiff,
      vs.                                             ORDER FOR DISMISSAL OF ALL
13                                                    CLAIMS, WITH PREJUDICE
14    NEVADA CVS PHARMACY, LLC, a Nevada
      Limited Liability Company, dba CVS
15    PHARMACY #8789; DOES I – X, and ROE
      CORPORATIONS I – X, jointly and severally,
16
                          Defendants.
17
      NEVADA CVS PHARMACY, LLC, a Nevada
18    Limited Liability Company, dba CVS
      PHARMACY #8789,
19
                        Third-Party Plaintiff,
20    vs.
21
      INTERFACESERVICES, INC.; MATRIX
22    FLOORS; DOES 1 – 10; and ROE
      CORPORATIONS 1 – 10; inclusive,
23
24                      Third-Party Defendants.

25
            IT IS HEREBY STIPULATED and agreed by and between Plaintiff TONY LAMA,
26
     Defendant NEVADA CVS PHARMACY, LLC d/b/a CVS PHARMACY #8789, and Third-
27
28   Party Defendants INTERFACESERVICES, INC. and MATRIX FLOORS, INC. by and through

                                                  1
     Case 2:18-cv-02006-RCJ-VCF Document 54 Filed 08/20/21 Page 2 of 4



 1   their respective counsel of record that Plaintiff’s claims against Defendant NEVADA CVS

 2   PHARMACY, LLC d/b/a CVS PHARMACY #8789 are hereby DISMISSED WITH
 3
     PREJUDICE, the parties to bear their own fees and costs.
 4
            IT   IS   FURTHER      STIPULATED       that    the   Third-Party   Complaint     filed   by
 5
     Defendant/Third-Party Plaintiff NEVADA CVS PHARMACY, LLC d/b/a CVS PHARMACY
 6
 7   #8789 against Third-Party Defendants INTERFACESERVICES, INC. and MATRIX FLOORS,

 8   INC. is DISMISSED WITH PREJUDICE, the parties to bear their own fees and costs.
 9   Dated this 19th day of August, 2021.              Dated this 19th day of August, 2021.
10
     ALVERSON TAYLOR & SANDERS                         THE GAGE LAW FIRM, PLLC
11
12                                                     /s/ David O’Hare Creasy, Esq.
      LEANN SANDERS, ESQ.                              IVY GAGE, ESQ.
13                                                     Nevada Bar No. 5958
      Nevada Bar No. 390
      KARIE N. WILSON, ESQ.                            DAVID O’HARE CREASY, ESQ.
14                                                     Nevada Bar No. 6943
      Nevada Bar No. 7957
                                                       One Summerlin
15    6605 Grand Montecito Pkwy, Ste. 200              1980 Festival Plaza Drive, Suite 270
      Las Vegas, NV 89149                              Las Vegas, NV 89135
16    702-384-7000 Phone                               igage@gagelawfirm.com
17    702-385-7000 Fax                                 dcreasy@gagelawfirm.com
      efile@alversontaylor.com                         Attorneys for Plaintiff
18    Attorneys for Defendants                         Tony Lama

19
     Dated this 17th day of August, 2021.              Dated this 18th day of August, 2021.
20
21   LONG BLUMBERG, LLP                                LINCOLN, GUSTAFSON & CERCOS

22
     ____________________________________              /s/ Paul Ballou, Esq.
23   JOSEPH A. LONG, ESQ.                              PAUL BALLOU, ESQ.
     Nevada Bar No. 6041                               Nevada Bar No. 6894
24   2540 Camino Diablo Suite 202                      3960 Howard Hughes Parkway, Suite 200
     Walnut Creek, CA 94597                            Las Vegas, NV 89169
25   jlong@longblumberg.com                            pballou@lgclawoffice.com
     Attorneys for Third-Party Defendant               Attorneys for Third-Party Defendant
26   MATRIX FLOORS, INC.                               INTERFACESERVICES, INC.
27
28

                                                   2
Case 2:18-cv-02006-RCJ-VCF Document 54 Filed 08/20/21 Page 3 of 4
     Case 2:18-cv-02006-RCJ-VCF Document 54 Filed 08/20/21 Page 4 of 4



 1
 2
 3
 4
                ORDER FOR DISMISSAL OF ALL CLAIMS, WITH PREJUDICE
 5
           IT IS HEREBY ORDERED that the claims asserted by Plaintiff TONY LAMA against
 6
 7   Defendant NEVADA CVS PHARMACY, LLC d/b/a CVS PHARMACY #8789, are hereby

 8   DISMISSED WITH PREJUDICE, the parties to bear their own fees and costs.
 9         IT   IS   FURTHER     ORDERED      that    the Third-Party   Complaint   asserted   by
10
     Defendant/Third-Party Plaintiff NEVADA CVS PHARMACY, LLC d/b/a CVS PHARMACY
11
     #8789 against Third-Party Defendants INTERFACESERVICES, INC. and MATRIX FLOORS,
12
     INC. is DISMISSED WITH PREJUDICE, the parties to bear their own fees and costs.
13
14         DATED this 20th day of August, 2021.

15
                                                      ____________________________________
16                                                    ROBERT C. JONES
17                                                    UNITED STATES DISTRICT JUDGE

18
19
20
21
22
23
24
25
26
27
28

                                                  3
